United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2163
                      ___________________________

                                   Raul Gardea

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

                    JBS USA, LLC; Swift Pork Company

                    lllllllllllllllllllllDefendants - Appellees

                              ConAgra Foods, Inc.

                           lllllllllllllllllllllDefendant
                                   ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                        Submitted: December 13, 2018
                           Filed: February 8, 2019
                               ____________

Before LOKEN and ERICKSON, Circuit Judges, and MAGNUSON,1 District
Judge.
                          ____________



     1
         The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota, sitting by designation.
MAGNUSON, District Judge.

       Appellant Raul Gardea appeals the District Court’s2 grant of summary
judgment in favor of Appellees JBS USA, LLC and Swift Pork Company
(collectively, “JBS”). For the following reasons, we affirm.

I.    Background

       Appellant Raul Gardea worked at Appellee Swift Pork Company, a wholly
owned subsidiary of Appellee JBS USA, as a maintenance mechanic at JBS’s pork
processing facility in Marshalltown, Iowa. In early 2014, Gardea was treated for
carpal tunnel syndrome in his right wrist. In February 2014, Gardea’s main treating
physician, Dr. Paulson, imposed a temporary work restriction limiting Gardea to
lifting no more than 40 pounds with his right arm.

       Gardea’s temporary work restrictions changed multiple times throughout 2014,
as his physicians continued to increase and lower the amount of work he could do
with his right arm based upon his capacity and level of pain. JBS accommodated
Gardea’s work restrictions during this time by giving him light duty work.

      Finally, in October 2014, Gardea underwent a functional capacity evaluation
(“FCE”). Based on the FCE, the testing physician imposed new work restrictions:
waist to floor lifting of 35 pounds; waist to crown lifting of 25 pounds; bilateral
carrying of 30 pounds; and right unilateral carrying of 15 pounds. Gardea’s physician
also noted that he had significant difficulty holding, grabbing, and releasing tools,
and doubted his ability to return to work as a mechanic. In November 2014, Dr.



      2
         The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                         -2-
Paulson concluded that Gardea had reached maximum medical improvement and
made the work restrictions from the FCE permanent.

      JBS determined that Gardea could no longer perform the duties of a
maintenance mechanic because of his permanent work restrictions. Specifically, JBS
concluded that it could not accommodate Gardea’s lifting restrictions because his job
duties required him to regularly lift objects weighing more than 40 pounds. On
December 1, 2014, JBS told Gardea that he was medically disqualified from the
maintenance mechanic position due to his permanent restrictions. JBS offered
Gardea six replacement jobs that would not interfere with his work restrictions.
Gardea had no interest in the jobs for various reasons, including pay, hours, and job
responsibilities, and he turned down every offer. JBS placed him on medical leave
without pay, stating that he was free to apply for other jobs as they came open.
Instead, Gardea found other employment and his employment with JBS ended
automatically after 12 months on leave.

       Gardea filed suit against JBS pursuant to the Americans with Disabilities Act
(“ADA”), the Iowa Civil Rights Act (“ICRA”), and the Iowa Wage Payment
Collection Law (“IWPCL”). Gardea’s complaint contained two counts: first, a
failure-to-accommodate claim and a termination claim under the ADA and ICRA, and
second, an IWPCL claim, alleging that JBS intentionally failed to pay Gardea a
portion of his earned wages. In March 2017, JBS sought summary judgment on all
issues. In May 2017, the district court granted JBS’s motion for summary judgment.
Gardea appealed.




                                         -3-
II.   Discussion

A.    Standard of Review

      We review a grant of summary judgment de novo. Torgerson v. City of
Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). Summary judgment is
proper “if the pleadings, the discovery and disclosure materials on file, and any
affidavits show that there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c)(2).

B.    Failure-to-Accommodate Claim

       The first count of Gardea’s complaint pleads a failure-to-accommodate claim
under the ADA and ICRA. We analyze ADA and ICRA disability discrimination
claims under the same standards. Tjernagel v. Gates Corp., 533 F.3d 666, 671 (8th
Cir. 2008).

       To prevail on a failure-to-accommodate claim, a plaintiff “must first make a
facial showing that he has an ADA disability and that he has suffered [an] adverse
employment action. Then he must make a facial showing that he is a ‘qualified
individual.’” Fenney v. Dakota, Minn. & E. R. Co., 327 F.3d 707, 712 (8th Cir.
2003). When the employee has made his facial showing, “[t]he burden then shifts to
the employer to show that it is unable to accommodate the employee.” Id. (quotation
omitted).

      1.     Disability

      The ADA defines “disability” as “a physical or mental impairment that
substantially limits one or more major life activities of [an] individual.” 42 U.S.C.
§ 12102(1). The District Court held that Gardea was “arguably disabled” under the


                                         -4-
ADA, and therefore there was a genuine issue of material fact precluding summary
judgment on that issue. Gardea v. JBS USA LLC, No. 4:15-cv-00474, 2017 WL
5904675 at *2, 5 (S.D. Iowa, May 11, 2017).

        JBS argues that Gardea is not disabled within the meaning of the ADA because
lifting restrictions do not substantially limit any major life activities. (Appellees’ Br.
at 24.) However, lifting restrictions may qualify as a disability under the ADA
Amendments Act (“ADAAA”), which relaxed the requirements for showing a
disability. See Fleishman v. Continental Cas. Co., 698 F.3d 598, 606 n.3 (7th Cir.
2012) see 42 U.S.C. § 12102(4)(stating “[t]he definition of disability in this chapter
shall be construed in favor of broad coverage”). In this case, the District Court relied
on Equal Employment Opportunity Commission regulations, which broadened the
definition of disability in the wake of the ADAAA, in determining that Gardea’s
lifting restrictions arguably qualified as a disability. Gardea, 2017 WL 5904675 at
*3.

      While lifting restrictions may qualify as a disability under the ADAAA, we
need not make that determination. As discussed further below, even if Gardea is
disabled, he is not qualified to perform the essential functions of his job, and his
claim fails on that basis.

      2.     Qualification

      In order to show that he is a qualified individual under the ADA, Gardea must
prove that he was able “to perform the essential functions of the position, with or
without reasonable accommodation.” Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir.
2016) (quotation omitted). Essential functions of the position are “the fundamental
job duties of the employment position the individual with a disability holds or
desires.” 29 C.F.R. § 1630.2(n)(1). Accommodations are not reasonable if an
employer “can demonstrate that the accommodation would impose undue hardship

                                           -5-
on the operation of the business.” 42 U.S.C. § 12112(5)(A). An employee must show
that an accommodation is “reasonable on its face.” U.S. Airways, Inc. v. Barnett, 535
U.S. 391, 401 (2002).

       As the district court found, lifting is an essential function of the maintenance
mechanic position. The record shows that mechanics must have the ability to lift
objects weighing up to 100 pounds, carry ladders and motors in excess of 40 pounds,
and frequently perform lifting between 10 and 50 pounds. (JA at 27, ¶¶ 25-27, 517-
518, 560.) Gardea does not directly dispute that lifting is an essential function, but
rather challenges the frequency with which heavy lifting is required in his position.
However, “a task may be an essential function even if the employee performs it for
only a few minutes each week.” Minnihan v. MediaCom Commc’ns Corp., 779 F.3d
803, 812 (8th Cir. 2015). The record shows that heavy lifting is commonplace in the
maintenance mechanic position. Therefore, the lifting of objects heavier than Gardea
can lift is an essential function.

       Gardea also alleges that his lifting restriction could have been reasonably
accommodated because (1) assistance from other mechanics was available and (2) the
use of lift-assisting devices was available.

        First, assistance from other mechanics is not a reasonable accommodation.
“‘[A]n accommodation that would cause other employees to work harder, longer, or
be deprived of opportunities is not mandated’ under the ADA.” Id. at 813 (quotation
omitted). Because Gardea’s lifting limitations are so restrictive, he would require
assistance lifting many commonplace objects involved in his job, including all ladders
and machinery. The record reflects that certain storage areas are too small for two
people to perform a lift, and other mechanics are not always available to assist others
in lifting objects. (JA at 28, ¶¶ 32-33.) Because this accommodation would require
JBS to extensively change its practices and work environment, it is unreasonable.



                                         -6-
       Second, the accommodation of lift-assisting devices is also unreasonable in this
situation. Lift-assisting devices require overhead beams, which are not found in all
areas of JBS’s plant. (JA at 526, ¶ 29). Additionally, objects are sometimes in tight
quarters which makes use of assisting devices impractical, and some lift-assisting
devices require employees to first lift an object by hand onto the device. (JA at 527,
¶ 30.) It is utterly impractical to expect that a mechanic can function properly when
he needs an assisting device to lift most objects, including ladders. Gardea’s
proposed accommodation is not reasonable on its face and would impose an undue
hardship on the operation of JBS’s business.

       Finally, Gardea argues that the replacement positions JBS offered did not
qualify as reasonable accommodations, and therefore JBSs did not engage in the
“interactive process” as required under the ADA. See Kallail v. Alliant Enegergy
Corp. Servs., Inc., 691 F.3d 925, 933 (8th Cir. 2012). “If an employer has offered
reassignment as a reasonable accommodation, then the employee must offer evidence
showing both that the position offered was inferior to [the employee’s] former job and
that a comparable position for which the employee was qualified was open.” Id. at
933 (quotation omitted).

       The jobs JBS offered Gardea had a lower rate of hourly pay, and therefore may
be considered “inferior.” However, Gardea has failed to show that a position
comparable to his maintenance mechanic job was available. Gardea claims JBS did
not offer him a labeling job that he desired, but the record reflects that the labeling
position was already filled and offered an even lower rate of pay than the others JBS
offered. (JA at 534 ¶ 36.) Because JBS offered Gardea several jobs within his
restrictions, and he has failed to show that other, more comparable jobs were
available, the district court was correct in holding that JBS fairly engaged in the
interactive process and its attempts to accommodate Gardea with other jobs were
reasonable.



                                         -7-
      Lifting is an essential function of the maintenance mechanic position that could
not be reasonably accommodated, and Gardea has failed to show that
accommodations JBS offered were unreasonable. Therefore, Gardea is not a qualified
individual under the ADA and summary judgment in JBS’s favor was proper.

C.    Termination Claim

       Gardea also argues that JBS violated the ADA and ICRA by placing him on
medical leave and then terminating him 12 months later. To prevail on this claim,
Gardea must show “that [he] (1) is disabled within the meaning of the ADA, (2) is a
qualified individual under the ADA, and (3) has suffered an adverse employment
decision because of his disability.” Tramp v. Associated Underwriters, Inc., 768 F.3d
793, 804 (8th Cir. 2014). As analyzed above, because Gardea was not a qualified
individual under the ADA, his termination claim also fails.

D.    IWPCL Claim

       The IWPCL requires employers in Iowa to pay all wages when due. Iowa Code
§ 91A.8. If an Iowa employers intentionally violates its wage-payment obligations,
then “the employer shall be liable to the employee for any wages . . . that are so
intentionally failed to be paid . . . plus liquidated damages, court costs and any
attorney’s fees . . . ” Iowa Code § 91A.8.

       Gardea claims that JBS violated the IWPCL by failing to pay all wages he was
due from July 25, 2014 through September 12, 2014. However, JBS’s payroll records
reflect that he was paid correctly and any errors in Gardea’s hours were quickly
remedied. (JA at 69-71, 539 ¶¶ 43-44.) Gardea submitted charts to support his
argument but concedes that the information therein is from his own recollection.




                                         -8-
(Appellant’s Reply Br. at 20, n.4.)3 Because mere allegations are insufficient to rebut
a properly supported motion for summary judgment, the district court correctly
granted summary judgment on this issue.

III.   Conclusion

       For the foregoing reasons, we affirm the judgment of the district court.
                       ______________________________




       3
       The District Court struck handwritten information on the charts, which
Gardea continues to rely on, because it was unreliable. (JA at 608.)

                                         -9-